Case 3:19-cv-00971-DMS-JLB Document 9 Filed 08/07/19 PageID.116 Page 1 of 3



  1

  2

  3

  4

  5

  6

  7

  8                       UNITED STATES DISTRICT COURT
  9                     SOUTHERN DISTRICT OF CALIFORNIA
 10

 11   JOCELYN SEGURA, an individual, Case No. 19-CV-0971-DMS-JLB
 12
                   Plaintiff,                 JOINT MOTION/STIPULATION FOR
 13                                           DISMISSAL WITH PREJUDICE
             v.
 14                                           [Fed. R. Civ. Proc. 41(a)(1)(A)(ii)]
 15   MIRAMAR PROFESSIONAL
      SERVICES, a California corporation,
 16   dba MANKIND DISPENSARY,
 17
                   Defendants.
 18

 19

 20

 21

 22          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), and their
 23   Settlement Agreement in the above-entitled action, Plaintiff Jocelyn
 24   Segura, an individual, and Defendant Miramar Professional Services, a
 25   California corporation, dba Mankind Dispensary (collectively, the “Parties”),
 26   by and through their respective counsel of record (or themselves if in pro
 27   per), hereby stipulate and jointly move that the above-entitled action be
 28   ....

                                                       Case No. 19-CV-0971-DMS-JLB
Case 3:19-cv-00971-DMS-JLB Document 9 Filed 08/07/19 PageID.117 Page 2 of 3



  1   dismissed in its entirety, with prejudice, with the Parties to each bear their
  2   own attorney’s fees and costs.
  3

  4
                                    Jocelyn Segura
  5                                 Plaintiff in pro per
  6

  7   DATED: August 7, 2019         By:    s/ Jocelyn Segura
                                           Jocelyn Segura
  8

  9
                                    WRIGHT, L’ESTRANGE & ERGASTOLO
 10
                                    Attorneys for Defendant MIRAMAR
 11                                 PROFESSIONAL SERVICES, a California
                                    corporation, dba MANKIND DISPENSARY
 12

 13
      DATED: August 7, 2019         By:     s/ Robert C. Wright
 14
                                            Robert C. Wright
 15                                         wright@wlelaw.com
 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                             2
                                                           Case No. 19-CV-0971-DMS-JLB
Case 3:19-cv-00971-DMS-JLB Document 9 Filed 08/07/19 PageID.118 Page 3 of 3



  1                         SIGNATURE CERTIFICATION

  2         Pursuant   to   Section   2(f)(4)   of    the   Electronic   Case   Filing

  3   Administrative Policies and Procedures Manual, I hereby certify that the

  4   content of this document is acceptable to all of the above-named

  5   signatories, and that I obtained Plaintiff Jocelyn Segura’s authorization to

  6   affix electronic signatures to this document.

  7

  8                                 WRIGHT, L’ESTRANGE & ERGASTOLO
                                    Attorneys for Defendant Miramar Professional
  9                                 Services, a California corporation, dba
                                    Mankind Dispensary
 10

 11
      Dated: August 7, 2019         By:          s/ Robert C. Wright
 12                                             Robert C. Wright
                                                rwright@wlelaw.com
 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                            3
                                                        Case No. 19-CV-0971-DMS-JLB
